
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.36


[Company Logo]

February 6, 2002

Frank H. Valone, M.D.
524 Throckmorton Avenue
Mill Valley CA 94941

Dear Frank:

I am pleased to offer you the position of Executive Vice President, Clinical
Development and Regulatory Affairs at Titan Pharmaceuticals, Inc. In this
position, you will be responsible for strategic planning and implementation of
all of the Company's Phase I, II and III clinical trials, as well as regulatory
strategy and submissions to various regulatory agencies worldwide in support of
clinical testing and regulatory approval of the Company's products. As
operational head of clinical development and regulatory affairs for the Company,
you will supervise all personnel in these areas, and your position will report
to the President. This letter will confirm the terms of your employment with
Titan, such employment to begin no later than March 18, 2002. If the terms
discussed below are acceptable, please sign this letter where indicated and
return it to Titan by February 11, 2002, retaining a copy for your records. As
used herein, the term "Company" refers to Titan Pharmaceuticals, Inc.

1.Compensation

(a)Salary.    You will be paid a monthly salary of $22,916.66 less applicable
withholdings ($275,000.00 annually) with a performance bonus of 0-20% based upon
individual and company performance. All reasonable business expenses will be
reimbursed so long as they are incurred in the ordinary course of business. You
will be entitled to annual increases in your salary in accordance with Company
policies at such time, in addition to an automatic cost of living increase based
upon the rate of increase of the consumer price index. If any profit sharing
plan is implemented for employees, you will be appropriately included in such
plan.

(b)Stock Options.    You will receive stock options to acquire 180,000 shares of
Titan's Common Stock, subject to approval by the Board of Directors. All options
granted will vest monthly, commencing on your first date of employment, over a
four (4) year period at a rate of 25% per year, subject to a requirement of at
least 12 months of employment for vesting of any options. The option price will
be determined per the Plan as of the Grant Date, which shall be the date of
employment. In the event of sale or transfer of substantially all of the assets
of Titan to a third party, your options will automatically accelerate
immediately prior to such event such that 100% of the option shares will be
exercisable.

(c)Health Benefits.    Health insurance coverage for you and your family will be
provided under the Company's group health plan. You will be entitled to all
health and medical benefits as are provided to other employees. In addition, you
will be entitled to participate in the Company's 401(k) plan and all other
sponsored employee benefit plans as they are adopted by Titan.

(d)Vacation, Holidays and Sick Leave.    You will receive three (3) weeks of
paid vacation per year. Sick leave and holidays will be provided in accordance
with the Company's established policies.

        Attached is a summary of the employee benefits for your reference.

2.Termination.    You or the Company may terminate the employment relationship
at any time, for any reason, with or without good cause. However, if the Company
terminates your

--------------------------------------------------------------------------------

employment without good cause, the Company will continue to pay your monthly
salary on a regular bi-monthly basis for six (6) months from the date of
termination, less all applicable withholdings, provided, however, that the
employment salary received during this six month period shall be subject to
offset by other employment salary received during this period. For purposes of
this Agreement, "good cause" means gross misconduct, wrongful acts or omissions
that may materially adversely affect the Company's business, neglect of duties,
breach of any material terms or conditions of this Agreement or the Company's
Proprietary Information Agreement, death, or any disability that renders you
incapable of diligently performing all of your essential duties and obligations
to the Company for any period of three (3) consecutive months or four (4) months
in any twelve (12) month period.

3.Non-Compete and Outside Activities.    You agree that, while serving as an
employee of the Company, you will not engage in any activity, which is
competitive with the Company and you will give your sole and only loyalty to the
Company. It is understood that buying and selling of securities of any public
company does not constitute a violation of this agreement. Any consulting
agreement that may be executed between you and your former employer must be in
accordance with this Item 3.

4.Proprietary Information and Inventions Agreement.    Your acceptance of this
offer is contingent upon the execution of the Company's Proprietary Information
and Inventions Agreements, copies of which are enclosed for your review and
execution.

5.Arbitration.    Any controversy between the parties hereto involving the
construction or application of any terms, covenants or conditions of this
Agreement, or any claims arising out of or relating to this Agreement or the
breach thereof or with your employment with the Company or any termination of
that employment, except with respect to prejudgment remedies, will be submitted
to and settled by final and binding arbitration in San Francisco, California, in
accordance with the Model Employment Dispute Resolution Rules of the American
Arbitration Association (the "Rules") then in effect, any arbitrator shall be
selected pursuant to such Rules and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

To accept this offer, please sign in the space below, indicating your acceptance
and agreement to the terms contained herein. No amendment or modification of the
terms of this letter will be valid unless made in writing and signed by you and
an authorized officer of the Company.

On a personal note, I have enjoyed our interactions to date, and look forward to
working with you.


Sincerely,
 
 
/s/ Louis R. Bucalo

--------------------------------------------------------------------------------

Louis R. Bucalo, M.D.
Chairman, President and CEO
 
 
 
 
Accepted by:
 
 
/s/ Frank H. Valone

--------------------------------------------------------------------------------

Frank H. Valone, M.D.
 
 
February 11, 2002

--------------------------------------------------------------------------------

Date:

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.36

